        Case 3:19-cv-00976-SES Document 28 Filed 06/23/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL RIVERA,                          :    CASE NO. 3:19-CV-00976
               Plaintiff                 :
                                         :
                                         :    (Chief Magistrate Judge Schwab)
                v.                       :
                                         :
KEVIN MONKO, WYNSTON                     :
GILBERT, and JOHN DOE                    :
                 Defendants              :


                                      ORDER
                                    June 23, 2020



      For the reasons set forth in the Memorandum filed concurrently with this

Order, IT IS ORDERED that defendant Monko and Gilbert’s motion to dismiss

the amended complaint (doc. 20 ) is GRANTED, and the claims against defendant

Monko and Gilbert are dismissed as are the claims against defendant Doe. The

Clerk of Court shall close this case.


                                         S/Susan E. Schwab
                                         Susan E. Schwab
                                         Chief United States Magistrate Judge
